Citation Nr: 0003524	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-35 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits for a surviving spouse from June 1983 until 
her remarriage in July 1989.

2.  Entitlement to an effective date earlier than August 1, 
1990, for the award of DIC benefits for the veteran's son.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, attorney at 
law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1969.  He died on June [redacted], 1983.  The appellant is 
the widow of the veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1994 decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO), that granted service connection for the cause of 
the veteran's death for the veteran's son effective from 
August 1, 1990, and determined that the appellant was not 
entitled to DIC benefits as the veteran's surviving spouse 
because of her remarriage in July 1989.  

The Board upheld the RO's decision in February 1998.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court).  In January 1999, the Court granted the parties' 
Joint Motion for Remand and vacated the Board's February 1998 
decision.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The veteran served on active duty from May 1965 to April 
1969, including a wartime tour of duty in Vietnam.  He died 
in June 1983 as a result of Hodgkin's disease. 

2.  The appellant and the veteran were married in October 
1970 and they remained married until his death in June 1983.  
Their marriage resulted in the birth of a son in March 1975.  

3.  The appellant filed a claim seeking entitlement to DIC 
benefits in August 1983.  

4.  The appellant remarried in July 1989.

5.  The appellant filed a claim seeking entitlement to DIC 
benefits for the veteran's son in July 1990.  Adjudication of 
this claim was held in abeyance pending publication of 
revised regulations dealing with Agent Orange presumptive 
diseases.

6.  Pursuant to the Agent Orange Act of 1991, 38 C.F.R. 
§§ 3.307(a), 3.309(e) were amended in February 1994 to allow 
service connection for veterans who were presumed to have 
been exposed to herbicide agents in Vietnam and developed one 
of the specified diseases listed thereunder, including 
Hodgkin's disease.

7.  By rating decision in April 1994, the RO awarded DIC 
benefits pursuant to liberalizing legislation for the 
veteran's son, effective from August 1, 1990.



CONCLUSIONS OF LAW

1.  The appellant was a benefits-eligible claimant for 
purposes of entitlement to DIC benefits as the surviving 
spouse of the veteran from June [redacted], 1983, to July 22, 
1989.  38 U.S.C.A. §§ 101(3), 1304 (West 1991); 38 C.F.R. § 3.50(a) 
(1999).

2.  There is no entitlement under the law to an effective 
date earlier than August 1, 1990, for the award of DIC 
benefits for the veteran's son.  Nehmer, et al. v. United 
States Veterans Administration, et al., C.A. No. C-86-6160 
(TEH) (N.D. Cal. May 20, 1991) (final stipulation and order); 
38 U.S.C.A. § 5110(a) and (g) (West 1991); 38 C.F.R. 
§§ 3.114(a), 3.400(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant and the veteran were married in October 1970.  
Their marriage resulted in the birth of a son in March 1975.  
The veteran and the appellant remained married until his 
death on June [redacted], 1983, of Hodgkin's disease, as listed 
on his death certificate.  During his lifetime, he served on 
active duty in the United States Army from May 1965 to April 
1969.  His military service in the Army included a wartime 
tour of duty in Vietnam.  At the time of his death, the 
veteran did not have a disability adjudicated as service 
connected, nor did he have a claim pending for VA disability 
compensation or pension benefits.

In June 1983, the RO received an Application for Burial 
Benefits.  The appellant was notified of the award of a plot 
allowance or interment expense by letter dated in July 1983.  
At the same time, she was notified that the evidence did not 
show that the veteran's death was due to a service-connected 
condition and advised of her appeal rights.  She was mailed 
an application for DIC.

On August 10, 1983, the appellant filed an Application for 
DIC or Death Pension by Surviving Spouse or Child.  At the 
appropriate place on the form, she listed the veteran's son 
as a dependent.  In item 11A, she listed the cause of the 
veteran's death as Hodgkin's disease.  She checked the "NO" 
box to item 11B of her application requesting a yes or no 
response to the question "ARE YOU CLAIMING THAT THE CAUSE OF 
DEATH WAS DUE TO SERVICE."  As a result, the RO interpreted 
her claim only as a claim for death pension benefits.  Her 
death pension claim was denied by decision of the RO in 
August 1983 because her income exceeded the maximum amount 
allowed for a surviving spouse with one dependent.

No further action was taken by the appellant until July 20, 
1990, at which time she filed a custodian's claim on behalf 
of her son for service-connected death compensation benefits.  
Her VA Form 21-534 specifically indicated that she was 
claiming that the veteran's death was due to service.  Before 
this claim could be adjudicated, she filed a second VA Form 
21-534 in October 1990 claiming service-connected death 
compensation benefits for herself as the veteran's surviving 
spouse.  She claimed that the veteran died in June 1983 as a 
result of Hodgkin's disease that was incurred during active 
service and/or was due to Agent Orange exposure during his 
Vietnam service.  She also reported on this form that she had 
remarried on July 22, 1989.  

Terminal hospital reports from Forest General Hospital 
associated with the file in connection with the development 
of these claims disclosed that the veteran was first 
diagnosed as having Hodgkin's disease in May 1981 with onset 
of the disease in approximately April 1981.  Service medical 
records obtained in December 1990 were entirely negative for 
any complaints or diagnosis of Hodgkin's disease.

Entitlement to service connection for the cause of the 
veteran's death pursuant to 38 C.F.R. § 3.312 was denied by a 
rating decision in December 1990.  Entitlement to service 
connection for the cause of the veteran's death as a residual 
of exposure to Agent Orange was deferred at that time.  By 
letter dated in January 1991, the RO informed the appellant 
that her claim for DIC and death pension benefits filed on 
behalf of the veteran's son was denied.  DIC was denied 
because there was no evidence of in-service incurrence or 
aggravation of Hodgkin's disease or evidence of presumptive 
onset.  Death pension benefits were denied for the veteran's 
son based on excessive income.  The appellant was also 
informed at this time that her claim for DIC benefits as the 
veteran's surviving spouse was denied because of her 
remarriage after the veteran's death.  In a separate letter 
dated the same day (January 8, 1991), the RO informed the 
appellant that adjudication of her DIC claim filed on behalf 
of her son based on the veteran's death due to Agent Orange 
exposure was deferred pending publication of new regulations 
dealing with the adjudication of Agent Orange claims.

In response to the above, the RO received a letter from the 
appellant on January 22, 1991, in which she clarified that 
she was claiming DIC for herself and her son on the basis 
that the veteran's death was due to exposure to Agent Orange 
while he was stationed in Vietnam.  She also stated that she 
was filing for benefits that she should have received 
". . .  from the time of his death until the time I 
remarried."

In March 1994, VA notified the appellant that the Code of 
Federal Regulations had been amended to allow service 
connection under certain circumstances for Hodgkin's disease 
secondary to exposure to herbicides.  She was provided 60 
days to present additional evidence and notified of her right 
to request a personal hearing.  The appellant waived the 60 
day waiting period and requested that the RO make a decision 
on her claim.

Thereafter, service connection for the cause of the veteran's 
death was granted by rating decision in April 1994 on the 
basis of presumed exposure to herbicidal agents while the 
veteran served in Vietnam.  This decision was based on the 
Secretary's February 1994 announcement in the Federal 
Register that a positive association existed between such 
exposure and the development of Hodgkin's disease.  
Accordingly, DIC was granted for the veteran's son effective 
from August 1, 1990, the first of the month after the RO 
received the claim for these benefits on July 24, 1990.  The 
appellant was notified of this determination by letter in 
April 1994.  However, she was notified by a separate letter 
in April 1994 that she was not entitled to DIC benefits as 
the veteran's surviving spouse because of her remarriage in 
July 1989.

In response to the above-cited letters, the appellant's 
representative filed a notice of disagreement in April 1994.  
The representative argued that the appellant was entitled to 
DIC benefits from the time she filed her original claim in 
1983 pursuant to 38 C.F.R. § 3.152(b)(1), which states that a 
claim for DIC will also be considered a claim for death 
pension and accrued benefits and vice versa.  The 
representative also disagreed with the effective date 
assigned for the award of DIC benefits for the veteran's son.  
In addition, the representative requested payment of any 
additional burial benefits to the appellant based on the 
veteran's service-connected death.

The RO confirmed and continued the denial of DIC to the 
appellant as the veteran's surviving spouse and entitlement 
to an earlier effective date for the award of DIC for the 
veteran's son by Statement of the Case issued in June 1994.  
The appellant's Substantive Appeal was received by the RO in 
July 1994.  Her contentions expressed in her appeal as well 
as in her testimony taken at a personal hearing in October 
1995, are essentially unchanged, i.e., her original claim 
filed in August 1983 should have been adjudicated as a claim 
for DIC in addition to death pension, and thus, in view of 
the grant of service connection for the veteran's death due 
to Agent Orange exposure, she is now entitled to DIC from the 
date of her original claim until her remarriage in July 1989, 
and that an earlier effective date for the grant of DIC for 
the veteran's son was warranted.


II.  Legal Analysis

A.  Entitlement to DIC benefits for a surviving spouse from 
June 1983 until her remarriage in July 1989

DIC benefits payable under 38 U.S.C.A. § 1310(a) may be paid 
to the surviving spouse of a veteran who died on or after 
January 1, 1957, who was married to the veteran: (i) before 
the expiration of 15 years after the termination of the 
period of service in which the injury or disease causing the 
death of the veteran was incurred or aggravated, or, (ii) for 
one year or more, or, (iii) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1304 (West 1991); 38 C.F.R. 
§ 3.54(c)(1) (1999).

For purposes of basic entitlement to DIC benefits as a 
"surviving spouse" of a veteran, a claimant must be 
". . .  a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death . . .  and who has 
not remarried."  38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. 
§ 3.50 (1999).  Thus, when a DIC-eligible claimant remarries, 
this individual no longer meets the criteria of a surviving 
spouse and is no longer entitled to DIC benefits.  See 
VAOPGCPREC 3-95, paragraph 2. 

The appellant, who is the veteran's widow, remarried on July 
22, 1989.  She has indicated on appeal that she has remained 
remarried since July 1989, and there is no allegation or 
record evidence that this marriage has been terminated for 
any reason.  See VA Form 9, dated July 24, 1994, and Personal 
Hearing Transcript, dated October 30, 1995, pgs. 2, 3.  
Accordingly, she is no longer considered the veteran's 
surviving spouse, for VA purposes.  38 U.S.C.A. § 101(3) 
(West 1991); see also 38 C.F.R. § 3.50(b) (1999).  However, 
since she was the veteran's surviving spouse from the date of 
his death to the date of her remarriage approximately 6 years 
later, and since, if her present claim for benefits were to 
be granted she could regain said benefits upon the 
termination of her new marriage under the provisions of 
38 U.S.C.A. § 1311 (West Supp. 1999), she may be entitled to 
the receipt of DIC benefits for certain periods of time, 
i.e., before and after her remarriage to someone other than 
the veteran. 

The appellant contends that as a result of the grant of 
service connection for the cause of the veteran's death in 
April 1994, she is entitled to DIC benefits from the time she 
filed her original claim for death pension benefits in August 
1983 to her remarriage in July 1989.  She argues that her 
original claim, although adjudicated by the RO as a claim for 
death pension benefits, should have been considered as a 
claim for DIC pursuant to 38 C.F.R. § 3.152(b)(1).  For the 
reasons discussed below, the Board agrees.

As noted above, in August 1983 the appellant filed an 
Application for DIC or Death Pension as the surviving spouse.  
In item 11A, she listed the cause of the veteran's death as 
Hodgkin's disease.  She checked the "NO" box to item 11B of 
her application requesting a yes or no response to the 
question "ARE YOU CLAIMING THAT THE CAUSE OF DEATH WAS DUE 
TO SERVICE."  

A claim by a surviving spouse for compensation or DIC shall 
also be considered a claim for death pension and accrued 
benefits, and a claim by a surviving spouse for death pension 
shall be considered a claim for death compensation (or DIC) 
and accrued benefits.  38 U.S.C.A. § 5101(b)(1) (West 1991).  
The language of this statutory provision is unambiguous.  The 
statute does not give VA an option nor does it permit VA to 
delve into the intent of the claimant, or allow a claimant to 
make an election.  As a matter of law, a claim for pension 
shall also be considered as a claim for DIC.  Isenhart v. 
Derwinski, 3 Vet. App. 177, 179 (1992).  In Isenhart, the 
Court held that "irrespective of [appellant's] intent, the 
Secretary was obligated to consider and to adjudicate both 
claims."  3 Vet. App. at 179-180.  Failure to adjudicate a 
claim for pension resulted in that claim remaining open 
despite a grant of a subsequent claim for pension and the 
open claim was remanded for adjudication of whether pension 
should be awarded for a period prior to effective date of the 
later award.  Thus, the Board concludes, based on section 
5101(b)(1) of the statute and the holding in Isenhart, that 
the appellant submitted a claim for DIC when she submitted 
her claim for death pension benefits in August 1983. 

It was not until April 1994 that the RO issued a rating 
decision granting entitlement to service connection for the 
cause of the veteran's death as a residual of exposure to 
Agent Orange.  The RO based the decision on a finding that he 
died in June 1983 due to Hodgkin's disease as a result of in-
service exposure to herbicide agents while in Vietnam. 

The effective date of an award of DIC for which application 
is received within one year of the date of death shall be the 
first day of the month in which death occurred.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(c) (1999).  Under 
these general rules, the claim for DIC having been filed 
within one year after the veteran's death, the effective date 
would be the first day of the month in which the veteran's 
death occurred, or June 1, 1983.

However, where DIC compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Where DIC compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. §§ 3.114(a), 
3.400(p) (1999); see also 38 U.S.C.A. § 5110(g) (West 1991). 

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. 38 C.F.R. § 3.114(a)(1) (1999).  If a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2) (1999).  If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3) (1999). 

Thus, under 38 C.F.R. § 3.114, the earliest effective date 
that would be possible under any circumstances would be the 
effective date of the change in law or regulation.  While VA 
may assign an effective date one year prior to the filing of 
the claim in some circumstances, the effective date of the 
statute or administrative issue on which entitlement to 
benefits is based determines the outer limit of the period 
for which an award of retroactive benefits may be made.  
VAOPGCPREC 5-94, paragraph 6.  See also 38 C.F.R. § 3.114(a).  
The intent of the retroactive provisions was to compensate 
claimants who might have been unaware or less diligent in 
filing a claim for benefits that they were otherwise entitled 
to by enactment of liberalizing legislation.  See McCay v. 
Brown, 106 F. 3d 1577 (Fed. Cir. 1997) (agreeing with the 
Secretary, the Federal Circuit stated that the legislative 
history surrounding the enactment of section 5110(g) was to 
allow the VA to identify potential beneficiaries and apply 
the provisions of liberalized laws without necessity of a 
potential beneficiary filing post-enactment claims).

Final rules providing for service connection for Hodgkin's 
disease were promulgated and effective on February 3, 1994.  
59 Fed. Reg. 5106-5107 (1994) (codified at 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1997)).  Pursuant to those rules, 
the RO established service connection for the cause of the 
veteran's death due to Hodgkin's disease.  Until this 
regulation was finalized, there was no legal basis for 
granting service-connected compensation benefits for this 
disease based on service in Vietnam and presumptive Agent 
Orange exposure.  Where there is a liberalizing VA issue, as 
is clearly the case in this situation (service connection for 
Hodgkin's disease based on presumed exposure to Agent Orange 
was not available until the revised regulations were 
published), the criteria stated above govern whether a 
retroactive effective date may be assigned.  

However, for reasons set forth below, the matter of the 
effective date of DIC for the appellant is not governed by 
the above-cited statute, 38 U.S.C.A. § 5110(g) (West 1991), 
and regulation, 38 C.F.R. § 3.114 (1999), pertaining to 
awards of compensation pursuant to liberalizing Acts or VA 
administrative issues.  Cf. McCay v. Brown, 106 F.3d 1577 
(application of law and regulation governing effective dates 
of awards under liberalizing Agent Orange laws and 
regulations).  Rather, the effective date is governed by 
Nehmer, et al. v. United States Veterans Administration, et 
al., C.A. No. C-86-6160 (TEH) (N.D. Cal. May 20, 1991) (final 
stipulation and order).

In February 1987, a group of Vietnam veterans and survivors 
of veterans filed suit in U.S. District Court alleging that 
the regulation promulgated by VA to implement the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act 
[hereinafter Dioxin Act] were invalid.  The district court 
certified a class of plaintiffs.  Nehmer v. Veterans' 
Administration, 118 F.R.D. 113 (N.D. Cal. 1987).  The 
plaintiffs sought to certify a class consisting of "all 
current or former service members, or their next of kin (a) 
who are eligible to apply to, who will become eligible to 
apply to, or who have an existing claim pending before the 
Veteran's [sic] Administration for service-connected 
disabilities or deaths arising from exposure during active-
duty service to herbicides containing dioxin or (b) who have 
had a claim denied by the VA for service-connected 
disabilities or deaths arising from exposure during active-
duty service to herbicides containing dioxin."  118 F.R.D. 
at 116 (emphasis added).  The Court granted the plaintiffs' 
motion to certify the class.

As discussed above, the appellant had, at the time of the 
certification of the class in Nehmer, a pending claim of 
entitlement to DIC, based on the veteran's death due to 
exposure during service to herbicides containing dioxin.  
Therefore, she was a member of the class of plaintiffs in 
that class action.

Subsequently, the Court described the class a bit differently 
as consisting of "all current or former service members (or 
their survivors) who are eligible to apply for benefits based 
on dioxin exposure or who have already applied and been 
denied claims for benefits based on dioxin exposure."  
Nehmer, et al. v. United States Veterans' Administration, et 
al., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).  This would 
appear to exclude the appellant from inclusion in the class, 
as she had already applied but had not yet been denied 
benefits based on dioxin exposure.  However, the Board will 
rely on the certification of the class as described in the 
order certifying the class and determines that any 
abbreviated class description given in the Court's later 
decision or stipulation and order does not serve to deprive 
her of membership in the class, absent an explicit ruling of 
the Court changing the descriptors of class members.

The provision of 38 C.F.R. § 3.311a, which became effective 
on September 25, 1985, was the first VA regulation to provide 
guidance for the adjudication of claims based on dioxin 
exposure.  See 50 Fed.Reg. 34452.  In Nehmer, decided on May 
3, 1989, the U.S. District Court invalidated a portion of 
this regulation on the grounds that VA had used too 
restrictive a standard to determine whether a disease was 
sufficiently linked to Agent Orange to qualify as service 
connected.  All denials based on that regulation were 
invalidated and a moratorium was placed on further denials.  
Nehmer, et al. v. United States Veterans' Administration, et 
al., 712 F. Supp. 1404 (N.D. Cal. 1989).  The Court voided 38 
C.F.R. § 3.311(d) [sic] (the regulation in issue was 38 
C.F.R. § 3.311a) and all benefit decision made under that 
regulation.

In May 1991, the parties in Nehmer, et al., agreed to a Final 
Stipulation and Order [hereinafter Stipulation].  The 
Stipulation set forth VA's responsibilities with respect to 
further rulemaking concerning Agent Orange.  The Stipulation 
did not describe the class affected.

The Stipulation required that VA not deny the Agent Orange 
claims of class members until such time as the Secretary made 
a determination under the Agent Orange Act of 1991 concerning 
whether a positive association existed between their diseases 
and herbicide exposure.  See Stipulation, para. 6.  The 
Stipulation further required that, when the Secretary issued 
regulations in accordance with the Agent Orange Act of 1991 
establishing a presumption of service connection for a 
disease determined to be associated with herbicide exposure, 
VA would readjudicate all claims based on such disease in 
which benefit denials were voided by the court's May 3, 1989, 
order and adjudicate all similar claims which were filed 
subsequent to that order.  See Stipulation, para. 3 (emphasis 
added).  

Reading the Stipulation together with the Court's May 3, 
1989, Order would appear to exclude the appellant herein from 
any of the benefits potentially available to class members.  
She had not had a benefit denial voided by the Court's May 
1989 Order, since her claim had not yet been addressed, yet 
she had filed her claim well before, rather than subsequent 
to, the May 1989 Order.  In fact, she had filed her claim two 
years before the regulation went into effect that was voided 
by the Court's May 1989 Order.

However, as discussed in Mitscher v. West, 13 Vet. App. 123 
(1999), pursuant to Nehmer, et al. v. United States Veterans' 
Administration, et al., 32 F. Supp. 2d 1175 (1999), any prior 
claim for service connection for death or disability, which 
is later determined to be related to exposure to Agent Orange 
pursuant to the Secretary's revised regulations, must be 
readjudicated.  Therefore, the Board finds that the 
Stipulation does apply to the appellant's claim.  This 
interpretation by the Board is also in keeping with a 
circular, now rescinded, dealing with the processing of 
claims based on exposure to herbicides.  Veterans' Benefits 
Administration (VBA) Circular 21-94-1 (Feb. 15, 1994) at 4, 
Processing of Claims Based on Exposure to Herbicide Agents, 
expanded the definition of pending claims that are embraced 
by Nehmer.  It stated that "a pending claim received prior 
to a regulation which now allows entitlement [will have an 
effective date] determined by either the date of claim or the 
date of factual disablement or death, whichever is later."  
By this wording, pending claims were not limited to only 
those filed after the Nehmer Court's May 3, 1989, order.  
This circular was rescinded on January 1, 1996, but it offers 
evidence of the Department's intention that all class members 
be dealt with similarly, rather than limiting the effective 
date provisions of the Nehmer Stipulation to only those who 
file claims after May 1989 or who had previous denials voided 
by the Court.  

Fast Letter 99-86 also addressed the subject of when an 
earlier effective date is warranted under the Nehmer 
Stipulation and Order.  The Fast Letter provided that an 
earlier effective date under the Nehmer Stipulation and Order 
may be warranted if a prior claim for disability or death 
benefits was filed by a survivor of a Vietnam Veteran and (1) 
the claim was filed and denied between September 25, 1985, 
and June 9, 1994, or (2) was pending before VA between May 3, 
1989, the date the Court invalidated 38 C.F.R. § 3.311a, and 
June 9, 1994, the date VA completed its action replacing the 
regulations invalidated by Nehmer.

Although the Board is not bound by Department manuals, 
circulars, or similar administrative issues (38 C.F.R. § 19.5 
), the Board finds in this circular and Fast Letter an 
interpretation that gives recognition to the fact that this 
appellant was a member of the class certified by the Court.  
The fact that the Court's May 1989 Order and May 1991 
Stipulation and Order were not so clearly phrased as the 
class certification order should not serve to deprive this 
appellant of the benefit of the Stipulation.

That finding is important in this case, because the 
Stipulation also contained provisions governing the effective 
dates of awards where benefits were awarded in such claims.  
See Stipulation, para. 5.  In general, the Stipulation 
provided that the effective date of awards for claims in 
which denials of benefits were voided by the court in Nehmer 
would be based on the later of the date of receipt of the 
claim, except as otherwise provided in 38 U.S.C.A. 
§ 3010(d)(1) (now 38 U.S.C.A. § 5110(d)(1)), or the date on 
which disability or death occurred, assuming that the disease 
for which the benefit was ultimately granted was the same as 
that upon which the original claim was based.  See 
Stipulation, para. 5.  For claims filed subsequent to the May 
3, 1989, court order and held open under the Stipulation, the 
effective date for DIC would, likewise, be based on the date 
of receipt of the claim or the date on which disability or 
death occurred, whichever was later.  See Stipulation, para. 
5.

The moratorium on claims adjudication was lifted on February 
15, 1994.  The appellant had filed her claim for DIC in 
August 1983.  Entitlement to service connection for the cause 
of the veteran's death as a residual of exposure to Agent 
Orange was not thereafter adjudicated until April 1994, after 
the moratorium was lifted.  The claim was granted pursuant to 
the Agent Orange Act of 1991, 38 U.S.C.A. § 1116(b), Pub. L. 
102-4, 105 Stat. 11 (1991).   In this case, the appellant's 
claim was never denied under the regulations invalidated by 
the May 1989 Nehmer decision. 

The August 1983 claim for DIC remained unadjudicated, and it 
may be considered to have remained pending for Nehmer 
purposes.  Thus, the effective date of entitlement to service 
connection for the cause of the veteran's death would be 
governed by 38 U.S.C.A. § 5110(d)(1) under the Stipulation.  
In this case, the veteran died on June [redacted], 1983, and 
the appellant filed her claim for DIC within the year.  The 
August 1983 claim listed the cause of the veteran's death as 
Hodgkin's disease, and this was the basis of the April 1994 
grant.  See Nehmer, et al. v. United States Veterans' 
Administration, et al., 32 F. Supp. 2d 1175 (1999).  Under 
38 U.S.C.A. § 5110(d)(1), the effective date is the first day 
of the month in which death occurred.  The appellant was a 
benefits-eligible claimant for purposes of entitlement to DIC 
benefits as the surviving spouse of the veteran until her 
remarriage on July 22, 1989.  38 U.S.C.A. §§ 101(3), 1304 
(West 1991); 38 C.F.R. § 3.50(a) (1999).  Accordingly, the 
Board finds that the appellant is entitled to DIC benefits 
from June 1, 1983, until her remarriage on July 22, 1989.


B.  Entitlement to an effective date earlier than August 1, 
1990, for the award of DIC benefits for the veteran's son

In April 1994 DIC was granted for the veteran's son effective 
from August 1, 1990.  The appellant contends that an 
effective date earlier than August 1, 1990, should be 
assigned for the grant of DIC benefits for her son.  It is 
essentially asserted that the provisions under Public Law 
102-4 were to be made retroactive, and service-connected 
death compensation should be awarded from the date she 
originally applied for these benefits since the medical 
evidence established a diagnosis of Hodgkin's disease in 
1981.  However, for the reasons discussed below, the Board is 
unable to assign an effective date earlier than August 1, 
1990.

The appellant listed the veteran's son as a dependent in her 
August 1983 Application for DIC.  The provisions of 38 C.F.R. 
§ 3.152(c)(2) (1983) which governed the 1983 claim provides 
that a claim filed by a widow who does not herself have 
entitlement will be accepted as a claim for a child or 
children in her custody named in the claim.  As decided 
above, the appellant herself had entitlement in this case 
and, therefore, the August 1983 claim is not accepted as a 
custodian's claim on behalf of the appellant's son for 
service-connected death compensation benefits.

The claim for DIC on behalf of the veteran's son was filed in 
July 1990, and thus it was filed after the May 3, 1989, order 
in Nehmer.  This claim was the first claim filed on behalf of 
the veteran's son.  It was a claim based on entitlement 
established under regulations adopted pursuant to the Agent 
Orange Act of 1991, 38 U.S.C.A. § 1116(b).  Adjudication of 
this claim was held in abeyance until the passage of the 
Agent Orange Act of 1991 and publication of regulations 
pursuant to that Act.  The RO acknowledged the veteran's 
son's membership in the Nehmer class by mailing the appellant 
a letter January 1991 informing her that the claim would be 
readjudicated pursuant to new regulations when they were 
promulgated.  In short, the Nehmer Stipulation governs the 
effective date of the award of DIC for the veteran's son.

Application of the Nehmer Stipulation to this case yields the 
same result as applying the general rule regarding effective 
dates of awards of service connection pursuant to 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400, which provide for an 
effective date to be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  It is an earlier 
effective date than would be applicable were the claim to be 
decided pursuant to the general rules providing for effective 
dates established pursuant to liberalizing law or VA issue, 
i.e., the date of the liberalizing law, February 3, 1994.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The retroactive 
provisions under 38 C.F.R. § 3.114 would not be applicable in 
this case because the appellant had a pending claim for these 
benefits on file as of the "date of administrative 
determination of entitlement," that is, by the RO's rating 
decision of April 1994.  As the claim for DIC on behalf of 
the veteran's son was received on July 20, 1990, which is 
later than the date of the veteran's death on June [redacted], 
1983, August 1, 1990, the first of the month after the RO received 
the claim for these benefits is the appropriate effective 
date. Nehmer, et al. v. United States Veterans 
Administration, et al., C.A. No. C-86-6160 (TEH) (N.D. Cal. 
May 20, 1991) (final stipulation and order); 38 C.F.R. § 3.31 
(1999).

The Board is bound by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  
There is no legal authority to assign an effective date for 
the grant of DIC benefits for the veteran's son based on 
presumptive service connection for Hodgkin's disease under 
Public Law 102-4 and its implementing regulations, 38 C.F.R. 
§§ 3.307(a), 3.309(e), any earlier than the date the 
application was filed for these benefits in July 1990.  Where 
the law and not the evidence is dispositive of the issue 
before the Board, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal as to this issue must fail.



ORDER

Entitlement to DIC benefits for the surviving spouse of the 
veteran from June 1, 1983, until her remarriage on July 22, 
1989, is granted, subject to the applicable law governing the 
payment of monetary benefits.

An effective date earlier than August 1, 1990 for the award 
of DIC for the veteran's son is denied.

	
		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

